                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                   4     DARLENE HALE,                                       Case No. 19-cv-04184-JCS
                                                        Plaintiff,
                                   5
                                                                                             ORDER REGARDING JOINT
                                                  v.                                         DISCOVERY LETTER
                                   6
                                   7     SAN RAMON VALLEY UNIFIED
                                         SCHOOL DISTRICT,
                                   8                    Defendant.
                                   9
                                              Plaintiff and Defendant have filed a joint letter dated December 26, 2019, in which
                                  10
                                       Plaintiff seeks permission to take more than the ten depositions permitted under the Federal Rules
                                  11
                                       of Civil Procedure (the “Motion,” dkt. 37). Plaintiff has taken only five depositions.
                                  12
                                              Plaintiff has not shown good cause to exceed the ten deposition limit at this time. His only
Northern District of California
 United States District Court




                                  13
                                       justification is that all 20 persons identified by Defendant have knowledge relevant to the claims
                                  14
                                       in the case. That is not sufficient. This is a simple case, and not everyone with any relevant
                                  15
                                       knowledge must be deposed. Plaintiff has not shown why a deposition of all 20 witnesses is
                                  16
                                       proportional to the needs of case.
                                  17
                                              If, after using the remaining depositions to depose the most important witnesses in the
                                  18
                                       case, there are one or more witnesses that Plaintiff still desires to depose, Plaintiff may file a new
                                  19
                                       joint letter if the matter cannot be resolved between counsel. In any such application, Plaintiff
                                  20
                                       may not just rest on the fact that a witness has relevant knowledge—Plaintiff must show that the
                                  21
                                       depositions are proportional to the needs of the case, including a demonstration of the importance
                                  22
                                       of the testimony of the specific witnesses in question. The Motion is DENIED.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: December 27, 2019
                                  25
                                                                                         ______________________________________
                                  26                                                     JOSEPH C. SPERO
                                                                                         Chief Magistrate Judge
                                  27
                                  28
